                                                                                SO ORDERED.


                                                                                 Dated: November 16, 2020



   1
   2
                                                                                 Daniel P. Collins, Bankruptcy Judge
   3                                                                             _________________________________

   4                                   UNITED STATES BANKRUPTCY COURT
   5                                       FOR THE DISTRICT OF ARIZONA
   6   In re                                      )                        Chapter 11 proceedings
                                                  )
   7
       LANDAU BKN HOLDINGS, LLC, an               )                        Case No.: 2:20-bk-04622-DPC
   8   Arizona limited liability company,         )                        Case No.: 2:20-bk-06897-DPC
                                                  )                        Case No.: 2:20-bk-06955-DPC
   9                   Debtor.                    )                           (Jointly Administered)
  10                                              )
                                                  )                        Adversary No.: 2:20-ap-00169-DPC
  11   CHAD MICHAEL LANDAU,                       )
                                                  )
  12                   Debtor.                    )
  13                                              )
                                                  )                        ORDER GRANTING DEFENDANTS’
  14   KAREN DORIS, LLC, an Arizona limited )                              MOTION FOR PARTIAL SUMMARY
       liability company,                         )                        JUDGMENT
  15                                              )
  16                   Debtor.                    )                        (Not for Publication- electronic
                                                  )                              Docketing ONLY) 1
  17                                              )
       CHAD LANDAU, an individual and on          )
  18
       behalf of BRIDGE ENTERTAINMENT,            )
  19   LLC, an Arizona limited liability company; )
       BKN INVESTMENTS, LLC, an Arizona           )
  20                                              )
       limited liability company; BKN REAL
  21   ESTATE, LLC, an Arizona limited liability )
       company; CS CHANDLER REAL ESTATE, )
  22   LLC, an Arizona limited liability company; )
       DIEGO POPS, LLC, an Arizona limited        )
  23                                              )
       liability company; DIEGO POPS
  24   HOLDINGS, LLC, an Arizona limited          )
       liability company; SCOTTSDALE ROAD         )
  25   RESTAURANT, LLC, an Arizona limited        )
       liability company; JOHN MOON, an           )
  26                                              )
       individual; EDUARDO ESCOBAR, an
  27   individual; KAREN DORIS, LLC, an           )
                                                  )
  28
       1
           This decision sets forth the Court's findings of fact and conclusions of law pursuant to Fed. R. Bankr. P. 7052.


                                                         1
Case 2:20-ap-00169-DPC                Doc 72 Filed 11/16/20 Entered 11/16/20 15:57:22                            Desc
                                      Main Document    Page 1 of 7
       Arizona limited liability company; D2W,                  )
   1
       LLC, an Arizona limited liability company,               )
   2                                                            )
                                 Plaintiff,                     )
   3           v.                                               )
   4                                                            )
       RYAN JOCQUE and CAITLIN JOCQUE,                          )
   5   husband and wife,                                        )
                                                                )
   6                             Defendants.                    )
   7
   8           Defendants Ryan Jocque (“Jocque”) and Caitlin Jocque (hereinafter “Defendants”) seek
   9   partial summary judgment 2 on Counts 4 and 5 in Plaintiff, John Moon’s (“Moon”) Complaint. 3
  10   The Complaint in this Adversary Proceeding contends Jocque made material misrepresentations
  11   and breached fiduciary duties owed to Moon by mischaracterizing as a loan Moon’s $370,000
  12   contributed to gain a 40% ownership interest in CS Chandler Real Estate, LLC (“CSCRE”). The
  13   Court now grants the Motion.
  14
  15           I.       BACKGROUND
  16           Chad Michael Landau (“Landau”) filed bankruptcy in June 2020. 4 Moon initiated this
  17   Adversary Proceeding by removing the State Court Action to the United States Bankruptcy Court
  18   for the District of Arizona. After Moon removed the State Court Action to this Court, Defendants
  19   filed their Motion, 5 Moon filed his response, 6 and Defendants filed a reply. 7 The Court heard oral
  20   argument on the Motion and took the matter under advisement.
  21
  22
  23   2
         DE 22, Defendants’ Motion (the “Motion”) for Partial Summary Judgment. “DE” references a docket entry in this
       adversary proceeding 2:20-ap-00169-DPC (the “Adversary Proceeding”).
  24   3
         DE 1, Verified Complaint for (I) Breach of Contract; (II) Breach of Fiduciary Duty; (III) Common Law Fraud; (IV)
       Scheme or Artifice to Defraud; (VI) Racketeering/Civil Rico (the “Complaint”).
  25   4
         BKN Holdings, LLC (“BKN”) filed bankruptcy in May 2020, and Karen Doris, LLC (“Doris”) filed bankruptcy in
       June 2020. On June 18, 2020, the Court entered an Order Directing Joint Administration, Use of a Consolidated
  26   Caption, and Assigning Cases to Honorable Judge Daniel P. Collins. In this Order, the Court allowed for the joint
       administration of BKN Holdings, Karen Doris, and Debtor’s bankruptcy cases under Case No. 2:20-bk-04622-DPC.
  27   See DE 21 from the BKN administrative Case No. 2:20-bk-04622-DPC.
       5
         DE 22.
  28   6
         DE 29.
       7
         DE 25.


                                                     2
Case 2:20-ap-00169-DPC            Doc 72 Filed 11/16/20 Entered 11/16/20 15:57:22                          Desc
                                  Main Document    Page 2 of 7
   1            II.     FACTS
   2            For the purpose of resolving Defendants’ Motion, the relevant undisputed facts are as
   3   follows:
   4            A.      In August 2013, Moon transferred $370,000 to CSCRE. 8
   5            B.      Moon’s August 2013 agreements with CSCRE were never reduced to writing. 9
   6            C.      Moon intended his $370,000 to be a capital contribution in CSCRE and was told
   7   by Jocque (presumably in August 2013) it would be so. 10
   8            D.      In January 2014, Mr. Holcomb (CSCRE’s legal counsel) emailed Moon indicating
   9   that Moon purchased 40% of CSCRE with his $370,000 contribution. 11
  10            E.      “[J]ocque told Moon in October of 2014 that Moon did not own any equity in
  11   CSCRE or the Chandler Building and that the $370,000 Moon paid to CSCRE was a ‘loan’ that
  12   would be repaid.” 12
  13            F.      On May 9, 2018, Moon, along with Landau and ten other plaintiffs, filed the
  14   Complaint against Defendants in in the Arizona Superior Court, Maricopa County at Case No.
  15   CV2018-007262 (“State Court Action”) asserting eighteen (18) claims for relief to determine
  16   whether Defendants breached a fiduciary duty, breached the operating agreements, participated
  17   in a pattern of unlawful activity, failed to allow for accounting/inspection of records upon proper
  18   request, and committed common law fraud regarding the management of several business
  19   entities. 13
  20            G.      In Count 4 of the Complaint, Moon alleges that: (1) “[Defendants] occupied a
  21   fiduciary position vis-à-vis [Moon];” and (2) “[Defendants] breached the fiduciary duties owed
  22   to [Moon]” by re-characterizing “[Moon’s] $370,000 capital contribution as a loan” and repaying
  23   “[Moon] $100,000.00 on account of the recharacterized capital contribution.” 14 In Count 5, Moon
  24   alleges that Defendants materially misrepresented to Moon that: (1) the $370,000 Moon
  25
       8
         DE 1, Complaint at ¶ 71.
  26   9
         DE 29, Moon’s Response, Ex. 2 at ¶ 12.
       10
          DE 1, Complaint at ¶ 72.
  27   11
          DE 29, Moon’s Response, Ex. 7.
       12
          DE 1, Complaint at ¶74; DE 29, Moon’s Response, Ex. 1 at ¶¶ 23 and 27; Defendants’ Statement of Facts at ¶37.
  28   13
          DE 1, Complaint.
       14
          DE 1, Complaint at ¶¶ 249-52.


                                                     3
Case 2:20-ap-00169-DPC            Doc 72 Filed 11/16/20 Entered 11/16/20 15:57:22                         Desc
                                  Main Document    Page 3 of 7
   1   transferred to CSCRE “would be a capital contribution;” (2) as a result of his alleged contribution,
   2   “[Moon] would receive 40% ownership interest in CSCRE;” and (3) “[Moon’s] 40% ownership
   3   interest would be split 20% going to [Moon] and 20% going to [Landau].” 15 In the State Court
   4   Action, discovery began but the court did not enter a final order on any of the claims of relief.
   5            H.       It was not until March 2017 that Moon first saw the February 2014 email chain
   6   between Jocque and Ms. Kaminskas where Jocque indicated that Moon owned an equity interest
   7   in CSCRE.16
   8
   9            III.     JURISDICTION
  10            Pursuant to 28 U.S.C. § 1334(b), the District Court has original jurisdiction of all civil
  11   proceedings arising under, arising in, or related to cases under Title 11. Pursuant to 28 U.S.C.
  12   § 1452(a), a party may remove any cause of action in a civil action to the District Court for the
  13   District where such civil action is pending, if such District Court has jurisdiction of the cause of
  14   action under § 1332. Moon removed the State Court Action to the United States Bankruptcy Court
  15   for the District of Arizona under Fed. R. Bankr. P. 9027. Pursuant to General Order 01-15, the
  16   District Court for the District of Arizona has referred all cases and proceedings under Title 11 or
  17   arising in or related to a case under Title 11 to the Bankruptcy Court for this District. Pursuant to
  18   28 U.S.C. § 157(c)(1), this Court has “related to” jurisdiction over the removed case. 17
  19
  20            IV.      ISSUE
  21            Whether Defendants are entitled to partial summary judgment on Counts 4 and 5 of the
  22   Complaint because those claims are time barred.
  23
  24
       15
          DE 1, Complaint at ¶ 253-62.
  25   16
          DE 29, Moon’s Response at page 4, lines 20-22, Ex. 1 at ¶¶ 28-29, and Ex. 9. Those emails simply confirmed what
       Moon acknowledges had already been told to him by Jocque (in October 2014) and Mr. Holcomb (in early 2014) and
  26   what Moon already knew, or believed, namely that he owned an equity interest in CSCRE.
       17
          The Court earlier denied Defendants’ Motion for Remand and held this Court has “related to” jurisdiction over this
  27   removed case due to Defendants’ counterclaims against some of the debtor plaintiffs and their claims filed in the
       administrative portion of these bankruptcy proceedings. The Court found the factors to be considered for equitable
  28   remand weighed in favor of denying the Motion to Remand. In re Cedar Funding, Inc., 419 B.R. 807, 820-21, 820
       n.18 (9th Cir. B.A.P. 2009).


                                                      4
Case 2:20-ap-00169-DPC             Doc 72 Filed 11/16/20 Entered 11/16/20 15:57:22                            Desc
                                   Main Document    Page 4 of 7
   1            V.       ANALYSIS
   2
   3                     A.       Summary Judgment Standards
   4            Summary judgment is appropriate only if “the movant shows that there is no genuine issue
   5   as to any material fact and the movant is entitled to judgment as a matter of law.” 18 An issue is
   6   “genuine” only if there is an evidentiary basis on which a reasonable fact finder could find in
   7   favor of the non-moving party. 19 A dispute is “material” only if it could affect the outcome of the
   8   suit under governing law. 20 At the summary judgment stage, the court does not weigh the evidence
   9   or determine the truth of the matter but determines whether there is a genuine issue for trial. 21
  10
  11                     B.       Applicable Statutes of Limitation
  12            In Arizona, the statute of limitations for breach of fiduciary duty (Count 4 of the
  13   Complaint) is two years under A.R.S. § 12-542, and three years for fraud (Count 5 of the
  14   Complaint) under A.R.S. § 12-543. In general, a cause of action accrues, and
  15   the statute of limitations commences when one party is able to sue another. 22 Arizona, however,
  16   recognizes a “discovery rule” for certain claims so that a cause of action does not accrue until the
  17   plaintiff knows or with reasonable diligence should know the facts underlying the cause. 23
  18
  19                     C.       “Discovery Rule” Analysis
  20            The Parties dispute whether the $370,000 transferred by Moon to CSCRE in August 2013
  21   was a loan or a capital contribution. Defendants assert that, whether Moon made a loan or a capital
  22   contribution to CSCRE is immaterial because Moon’s cause of action, if any, accrued no later
  23   than October 2014 when Moon knew his $370,000 transferred to CSCRE was being treated by
  24
       18
          Fed. R. Civ. P. 56(a). Fed. R. Bankr. P. 7056 provides that Rule 56 of Fed. R. Civ. P. applies in adversary
  25   proceedings.
       19
          In re Marciano, 459 B.R. 27, 51 (9th Cir. B.A.P. 2011) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
  26   (1986)).
       20
          Id. at 52.
  27   21
          Id.
       22
          Gust, Rosenfeld & Henderson v. Prudential Ins. Co. of Amer., 182 Ariz. 586, 588, 898 P.2d 964, 966 (1995)
  28   (citations omitted).
       23
          Doe v. Roe, 191 Ariz. 313, 322, 955 P.2d 951, 960 (1998).


                                                      5
Case 2:20-ap-00169-DPC             Doc 72 Filed 11/16/20 Entered 11/16/20 15:57:22                           Desc
                                   Main Document    Page 5 of 7
   1   Jocque as a loan to CSCRE and, therefore, Moon’s causes of action for breach of fiduciary duty
   2   and fraud began to accrue at that time. Since Moon did not bring those claims until May 2018,
   3   Defendants’ claim these causes of action are time barred. 24 Moon contends that his causes of
   4   action accrued in March 2017, when he first saw the February 2014 emails by Jocque stating
   5   Moon had an equity interest in CSCRE.
   6              Even if it was not until March 2017 that Moon first saw February 2014 emails indicating
   7   that Moon owned an interest in CSCRE, those emails simply confirmed what Moon
   8   acknowledges had already been told to him by Jocque (in 2013) and Holcomb (in early 2014) and
   9   what Moon already knew or believed, namely that he owned an equity interest in CSCRE.
  10              While the Parties submit numerous “facts” in their respective statements of facts in
  11   support of or in opposition to Defendants’ Motion, the facts outlined in Section II above
  12   unequivocally demonstrate that, no later than October 2014, Moon knew he was not going to be
  13   permitted by Jocque to participate in CSCRE as an equity holder. This is contrary to what Jocque
  14   and Holcomb had earlier told Moon and contrary to what Moon claims to have intended. It was
  15   then that Moon’s causes of action for breach of fiduciary duty and/or fraud, if any, began to accrue
  16   for the purposes of the applicable statutes of limitations.
  17
  18              VI.      CONCLUSION
  19              It is undisputed that Moon discovered in October 2014, through Jocque, that Moon did
  20   not have an equity interest in CSCRE. This was contrary to what Moon believed, what he was
  21   told by Jocque, and what Mr. Holcomb, CSCRE’s legal counsel, had told him in early 2014.
  22   Moon’s causes of action against Defendants for fraud or breach of fiduciary duty accrued, at the
  23   latest, in October 2014. Since Moon’s claims of breach of fiduciary duty and fraud asserted in
  24   Counts 4 and 5 of the Complaint were not brought until May 9, 2018, these causes of action are
  25   time-barred under A.R.S. §§ 12-542 and 12-543.
  26              Nothing in this Order is meant to resolve the question of whether Moon’s $370,000
  27   transfer to CSCRE was a loan or a capital contribution. This Order only resolves Moon’s breach
  28
       24
            DE 22, the Motion at lines 12-13, and page 3, lines 4-7.


                                                         6
Case 2:20-ap-00169-DPC                Doc 72 Filed 11/16/20 Entered 11/16/20 15:57:22          Desc
                                      Main Document    Page 6 of 7
   1   of fiduciary duty and fraud claims (Counts 4 and 5 of the Complaint) against Defendants. Those
   2   claims are stale and are barred by Arizona statutes of limitation.
   3            Based upon the foregoing, IT IS HEREBY
   4            ORDERED that Defendants’ Motion for Partial Summary Judgment as to Moon’s Counts
   5   4 and 5 against Defendants in the Complaint is hereby GRANTED. 25
   6            DATED AND SIGNED ABOVE.
   7
   8
       COPY of the foregoing mailed by the BNC and/or
   9   sent by auto-generated mail to:
  10
       Interested parties
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
       25
         Because Counts 4 and 5 of the Complaint are resolved on statute of limitation grounds, this Court need not address
  28   Defendants’ argument that Moon’s claims are barred by the statute of frauds since the agreements with CSCRE were
       not in writing.


                                                      7
Case 2:20-ap-00169-DPC             Doc 72 Filed 11/16/20 Entered 11/16/20 15:57:22                           Desc
                                   Main Document    Page 7 of 7
